 Case 21-40167-bem                              Doc 11 Filed 02/18/21 Entered 02/19/21 01:22:55                                       Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                  Tommy Lamar Walden                                                       Social Security number or ITIN   xxx−xx−2519

                          First Name     Middle Name     Last Name                                 EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                           Social Security number or ITIN _ _ _ _
(Spouse, if filing)       First Name     Middle Name     Last Name
                                                                                                   EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Georgia
Court website: www.ganb.uscourts.gov                                                               Date case filed for chapter 13 2/12/21

Case number:          21−40167−bem



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   10/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to
collect debts from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue,
garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from
debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees.
Under certain circumstances, the stay may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a
stay.
Confirmation of a chapter 13 plan may result in a discharge. (See line 13 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov). Copy fees or access charges may apply. A free automated
response system is available at 866−222−8029 (Georgia Northern). You must have case number, debtor name, or SSN when calling.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                    About Debtor 1:                                           About Debtor 2:
1. Debtor's full name                               Tommy Lamar Walden

2. All other names used in the
   last 8 years
                                                    1436 Nicklesville Rd NE
3. Address                                          Resaca, GA 30735−5305
                                                    Dan Saeger                                             Contact phone (706) 529−5566
     Debtor's attorney                              Saeger & Associates, LLC
4.                                                  Suite D
     Name and address                               706 S Thornton Ave                                     Email: dan@whitfieldcountylaw.com
                                                    Dalton, GA 30720

5. Bankruptcy trustee                               Mary Ida Townson                                          Contact phone (404) 525−1110
                                                    Chapter 13 Trustee                                        www.atlch13tt.com
                                                    Suite 1600
     Name and address                               285 Peachtree Center Ave, NE
                                                    Atlanta, GA 30303

6. Bankruptcy clerk's office                                                                                  Office Hours: 8:00 a.m. − 4:00 p.m.
                                                    M. Regina Thomas
                                                    Clerk of Court                                            Court website: www.ganb.uscourts.gov
     Documents in this case may be filed
     at this address. You may inspect all           Room 339, Federal Building
     records filed in this case at this                                                                       Contact phone 706−378−4000
                                                    600 East First Street
     o f f i c e o r o n l i n e a t                Rome, GA 30161−3187
      https://pacer.uscourts.gov.
                                                                                                                   For more information, see page 2



Official Form 309I (For Individuals or Joint Debtors)       Notice of Chapter 13 Bankruptcy Case                                            page 1
 Case 21-40167-bem                              Doc 11 Filed 02/18/21 Entered 02/19/21 01:22:55                                                   Desc Imaged
                                                     Certificate of Notice Page 2 of 4
Debtor Tommy Lamar Walden                                                                                                                  Case number 21−40167−bem

7. Meeting of creditors                           March 22, 2021 at 09:30 AM                                            Location:
                                                                                                                        Meeting will be telephonic. To attend, Dial:
                                                                                                                        866−810−0748 and enter: 2643038, when
    Debtors must attend the meeting               The meeting may be continued or adjourned to a later date. If so,     prompted for participation code.
    to be questioned under oath. In a             the date will be on the court docket.
    joint case, both spouses must
    attend.                                       TO THE DEBTOR: Bring an original government issued photo ID
    Bring a copy of this notice with              and confirmation of social security number. Provide the Trustee a
    you. Creditors may attend, but are            copy of your most recently filed tax return seven days prior to the
    not required to do so. Cellular               meeting, but DO NOT FILE WITH THE COURT.
    phones and other devices with
    cameras are not allowed in the
    building.                                     TO OTHER PARTIES: Objections to confirmation must be filed
                                                  and served in accordance with FRBP 3015 at least seven days
                                                  before the date set for the confirmation hearing.
8. Deadlines                                       Deadline to file a complaint to challenge                                  Filing deadline: 5/21/21
                                                   dischargeability of certain debts: You must file:
    The bankruptcy clerk's office                  •    a motion if you assert that the debtors are
    must receive these documents and                    not entitled to receive a discharge under
    any required filing fee by the                      U.S.C. § 1328(f) or
    following deadlines.                           •    a complaint if you want to have a particular
                                                        debt excepted from discharge under
                                                        11 U.S.C. § 523(a)(2) or (4).
                                                   Deadline for all creditors to file a proof of claim                        Filing deadline: 4/23/21
                                                   (except governmental units):
                                                   Deadline for governmental units to file a proof of                         Filing deadline: 8/11/21
                                                   claim:


                                                   Deadlines for filing proof of claim:
                                                   A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                                   www.uscourts.gov or any bankruptcy clerk's office.

                                                   To file a claim electronically, visit www.ganb.uscourts.gov and access the ePOC tab.
                                                   If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                                   a proof of claim even if your claim is listed in the plan or schedules filed by the debtor.
                                                   Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                                   claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                                   For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                                   including the right to a jury trial.


                                                   Deadline to object to exemptions:                                           Filing deadline:   30 days after the
                                                   The law permits debtors to keep certain property as exempt. If you                             conclusion of the
                                                   believe that the law does not authorize an exemption claimed, you                              meeting of creditors
                                                   may file an objection.

9. Filing of Plan, Hearing on                     Debtor's counsel is responsible for mailing the plan if not filed contemporaneously with the petition.
   Confirmation of Plan,                          The hearing on confirmation will be held: Date: 4/21/21 ,        Time: 09:30 AM ,   Location: Room 342,
   Allowance and Approval of                      Federal Building, 600 East First Street, Rome, GA 30161
   Debtor's Counsel Attorneys                     Given the current public health crisis, hearings may be telephonic only. Please check the
   Fees                                           "Important Information Regarding Court Operations During COVID−19 Outbreak" tab at the
                                                  top of the GANB Website (www.ganb.uscourts.gov) prior to the hearing for instructions on
                                                  whether to appear in person or by phone.
10. Creditors with a foreign                       If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                        extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                                   any questions about your rights in this case.
11. Filing a chapter 13                            Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                                according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                                   plan and appear at the confirmation hearing. The debtor will remain in possession of the property and may
                                                   continue to operate the business, if any, unless the court orders otherwise.
12. Exempt property                                The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                   distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                                   exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                                   believe that the law does not authorize an exemption that debtors claimed, you may file an objection by the
                                                   deadline.
13. Discharge of debts                             Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                                   However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                                   are made. A discharge means that creditors may never try to collect the debt from the debtors personally
                                                   except as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                                   523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                                   If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f),
                                                   you must file a motion.



Official Form 309I (For Individuals or Joint Debtors)         Notice of Chapter 13 Bankruptcy Case                                                     page 2
      Case 21-40167-bem                     Doc 11 Filed 02/18/21 Entered 02/19/21 01:22:55                                              Desc Imaged
                                                 Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Georgia
In re:                                                                                                                 Case No. 21-40167-bem
Tommy Lamar Walden                                                                                                     Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 113E-6                                                  User: gentryr                                                               Page 1 of 2
Date Rcvd: Feb 16, 2021                                               Form ID: 309i                                                              Total Noticed: 8
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 18, 2021:
Recip ID                 Recipient Name and Address
db                       Tommy Lamar Walden, 1436 Nicklesville Rd NE, Resaca, GA 30735-5305
23387127                 J & D Auto, 2208 S Dixie Hwy, Dalton, GA 30720-7508
23387128                 Leudmo, PO Box 542, Lac Du Flambeau, WI 54538-0542
23387129               + Makwa Finance, PO Box 343, Lac Du Flambeau, WI 54538-0343
23387131                 Service Loan Calhoun, 262 GA 53 E, Calhoun, GA 30701

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: dan@whitfieldcountylaw.com
                                                                                        Feb 16 2021 21:13:00      Dan Saeger, Saeger & Associates, LLC, Suite D,
                                                                                                                  706 S Thornton Ave, Dalton, GA 30720
tr                     + Email/Text: ebn@atlch13tt.com
                                                                                        Feb 16 2021 21:16:00      Mary Ida Townson, Chapter 13 Trustee, Suite
                                                                                                                  1600, 285 Peachtree Center Ave, NE, Atlanta, GA
                                                                                                                  30303-1259
23387130               + EDI: SECFIN.COM
                                                                                        Feb 17 2021 02:03:00      Security Finance, PO Box 3146, Spartanburg, SC
                                                                                                                  29304-3146

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 18, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 12, 2021 at the address(es) listed
below:
       Case 21-40167-bem          Doc 11 Filed 02/18/21 Entered 02/19/21 01:22:55             Desc Imaged
                                       Certificate of Notice Page 4 of 4
District/off: 113E-6                                        User: gentryr                          Page 2 of 2
Date Rcvd: Feb 16, 2021                                     Form ID: 309i                         Total Noticed: 8
Name                      Email Address
Dan Saeger
                          on behalf of Debtor Tommy Lamar Walden dan@whitfieldcountylaw.com

Mary Ida Townson
                          courtdailysummary@atlch13tt.com


TOTAL: 2
